Fourth Court of Appeals
                                  San Antonio, Texas
                                       August 21, 2019

                                     No. 04-17-00595-CR

                                  Christopher M. HARBER,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR5166
                           Honorable Ron Rangel, Judge Presiding


                                        ORDER
Sitting:      Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Liza Rodriguez, Justice

        On August 7, 2019, this court reversed appellant Christopher Harber’s conviction of
criminally negligent homicide and rendered a judgment of acquittal. Harber has filed a motion
requesting this court to set “minimally reasonable bail.” See TEX. CODE CRIM. PROC. ART.
44.04(h). Article 44.04(h) provides that on reversal of a conviction, a defendant is entitled to
release on reasonable bail, regardless of the length of term of imprisonment, pending final
determination of the appeal by the State or defendant on petition for discretionary review. Id.
The State has asserted it does not intend to file a motion for rehearing. Accordingly, Harber’s
right to release under article 44.04(h) attaches August 23, 2019, the sixteenth day after our
opinion issued. See id.; Thornton v. State, 420 S.W.3d 104 (Tex. App.—Amarillo 2012, order).

        The motion states Harber is indigent and points out that the underlying incident was an
accident and that Harber did not flee while on bond pending trial. However, the motion is not
supported by evidence or references to the record, and does not discuss any of the other factors
the court should consider in making a determination of reasonable bail. Further, Harber does not
request bail be set in any specific amount. The State has filed a response to the motion, urging
that bail be set at $75,000.00, one-half of Harber’s pre-trial bail amount.
        We grant Harber’s motion and order bail set in the amount of $75,000.00.1 Any sureties
on the bail must be approved by the trial court. See TEX. CODE CRIM. PROC. 44.04(h).



                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2019.



                                                               ___________________________________
                                                               KEITH E. HOTTLE,
                                                               Clerk of Court




1
  Any motion to reduce the amount of bail should be accompanied by argument and evidence relevant to the criteria
listed in article 17.15 of the Code of Criminal Procedure and the factors identified in Ex parte Rubac, 611 S.W.2d
848, 849-50 (Tex. Crim. App. [Panel Op.] 1981); see Aviles v. State, 26 S.W.3d 696 (Tex. App.—Houston [14th
Dist.] 2000, order). The motion should be verified or supported by affidavit to the extent it depends on facts and
evidence not in the record, within the court’s knowledge in its official capacity, or within the personal knowledge of
the attorney signing the motion. See Tex. R. App. P. 10.2.